DISMISS; Opinion Filed January 24, 2020




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-20-00024-CV

                        IN RE JOSHUA LAPAUL WALTON, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-15-19709

                             MEMORANDUM OPINION
                     Before Justices Schenck, Partida-Kipness, and Nowell
                                   Opinion by Justice Nowell
       Before the Court is relator’s January 8, 2020 petition for writ of mandamus challenging

certain orders and actions by the associate judge in the underlying suit affecting the parent-child

relationship.

       We do not have mandamus jurisdiction over an associate judge. TEX. GOV’T CODE ANN.

§ 22.221(b) (providing for mandamus jurisdiction over a judge of a district or county court); In re

Johnson, No. 05-16-00212-CV, 2016 WL 825732, at *1 (Tex. App—Dallas, March 3, 2016, orig.

proceeding) (court lacked jurisdiction compelling associate judge to take action on motion to

recuse); In re Oberheiden, No. 05–15–00565–CV, 2015 WL 2197958, at *1 (Tex. App.—Dallas

May 11, 2015) (court lacked jurisdiction to grant writ of mandamus compelling associate judge to

vacate order).
      We dismiss the petition for lack of jurisdiction.




                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
                                                 JUSTICE


200024F.P05




                                              –2–